 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

 

 

DATE FILED: MAR 1 0 2020

 

 

 

 

United States of America,

_y—
18-cr-224 (AJN)
Ali Sadr Hashemi Nejad,
ORDER
Defendants.

 

 

ALISON J. NATHAN, District Judge:

In the letter filed this evening by the Government, Dkt. No. 275, the Government states
that “It was only in the context of this process that the Government realized that GX 411 was not
part of Bank-1’s subpoena production, which had been provided to the defense in discovery.”

The Court requires further explanation. Specifically, it is unclear from this sentence if
the Government realized GX 411 had not been previously disclosed before or after the
Government turned it over to the defense yesterday. Nor does this sentence indicate if, upon
learning of the late disclosure, the Government informed defense counsel or not. The
Government shall explain precisely when and how it realized that the document had erroneously
been withheld and when, if at all, upon learning of the failure to disclose this was communicated
to the defense.

Furthermore, the previously filed letter does not offer an explanation for how it came to
be that GX 411 was not (though should have been) provided to the defense as part of Bank-1’s
subpoena production.

The Government is ordered to address these points by letter to be filed no later than 10

p.m. this evening. The defense may reply to the Government’s letters by 11 p.m.

 
SO ORDERED.

Dated: March 8, 2020
New York, New York

 

 

ALISON | NN AHIAN
United States District Judge

 
